In an action, inter alia, on certain promissory notes, plaintiff appeals from (1) an order of the Supreme Court, Nassau County, dated April 28, 1976, which, after a hearing, granted the defendant-respondent’s cross motion to set aside service of the summons and complaint on the ground that he had been enticed into the jurisdiction for the purpose of effecting service upon him, and (2) a further order of the same court, dated May 28, 1976, which denied its motion for leave to reargue. Appeal from the order dated May 28, 1976 dismissed, without costs or disbursements. No appeal lies from an order denying leave to reargue. Order dated April 28, 1976 affirmed, without costs or disbursements. We agree with the findings made by Special Term, except that we do not agree with its statement that there had been an "abuse of process” by plaintiff in the manner in which it effected service of process upon the respondent. Upon the argument of this appeal, respondent did not contend that there had been an abuse of process. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.